O’Donnell, J.,
concurring.
{¶ 3} I concur in the court’s decision and write to clarify that the law, post-Hughes, still requires that a party desiring to appeal from an adverse decision of an administrative agency must file the original notice of appeal with the agency and a copy of that notice with the clerk of the court in order to vest the court with jurisdiction to hear the appeal. Here, that procedure was not followed, and the court never obtained jurisdiction over the case. Accordingly, for the reasons stated in my dissent in Hughes, I concur in the decision to remand with instructions to dismiss this appeal and add that this ought to have been the result in Hughes as well.